                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEBRA VOLLE,
                                                                                         Case No. 19-cv-00545-PJH
                                  8                     Plaintiff,

                                  9               v.                                     ORDER VACATING JUDGMENT;
                                                                                         AMENDED JUDGMENT
                                  10     SHERWIN PETROLEUM, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having been duly heard and the court having granted plaintiff’s motion

                                  15   for default judgment,

                                  16                   it is Ordered and Adjudged

                                  17                   that the court’s judgment dated January 16, 2020 is VACATED. Dkt. 39.

                                  18         The court ORDERS judgment for plaintiff in the amount of $13,867, payable by

                                  19   defendant within 90 days, unless the parties stipulate to another deadline. Defendant

                                  20   Sherwin Petroleum, Inc. shall modify the property located at or about 2211 Monroe

                                  21   Street, Santa Clara, California 95050 (the “property”) to be in compliance with the

                                  22   Americans with Disabilities Act, 2010 Standards and Title 24 of the California Code of

                                  23   Regulations, with all work to be completed on or before November 30, 2020. Specifically,

                                  24   defendant shall modify the property as follows:

                                  25         1.        Exterior Path

                                  26                   a.     Provide phone number or address that indicates where towed

                                  27                          vehicles can be claimed.

                                  28                   b.     Reduce cross slope of the accessible route so it is not greater than
                                  1               1:50 or 2%.

                                  2    2.   Exterior Accessible Route

                                  3         a.    Provide an exterior accessible route (48 in. wide with no vertical

                                  4               changes greater than ¼ in.) from the public right-of-way to an

                                  5               accessible entry and other accessible site elements.

                                  6    3.   Curb Ramp by Front Door

                                  7         a.    Reduce slope of the curb ramp so that it is 1:12 (8.3%) or less.

                                  8         b.    Reduce slope of flared sides of the curb ramp so that they are 1:10

                                  9               (10%) or less.

                                  10        c.    Modify the top landing so that it is sloped at 2% or less in every

                                  11              direction.

                                  12   4.   Parking
Northern District of California
 United States District Court




                                  13        a.    Provide an 8 ft. wide access aisle for a van at accessible parking.

                                  14        b.    Paint “NO PARKING” in white on the ground within each access

                                  15              aisle.

                                  16        c.    Provide an outline profile view of a wheelchair with occupant painted

                                  17              in white on a blue background on the accessible stall or space

                                  18              surface. The profile is to be located so that it is visible to a traffic

                                  19              enforcement officer when a vehicle is properly parked in the space.

                                  20              The identification image must be 36 in. high x 36 in. wide.

                                  21   5.   Gas Fuel Dispenser Air/Water Station

                                  22        a.    Provide a path of travel from the card reader dispenser to main

                                  23              entrance.

                                  24        b.    Provide a level area 30 in. x 48 in. by the card reader.

                                  25        c.    Modify the fuel dispenser or air/water station so that it is not more

                                  26              than 54 in. measured from the base.

                                  27   6.   Main Customer Entry/Exit Door

                                  28        a.    Provide an accessible route from the property line to the door.
                                                                            2
                                  1          b.     Provide a clear floor area on the pull side of the door beyond the

                                  2                 strike jamb that is at least 24 in. wide x 5 ft. (60 in.) deep.

                                  3          c.     Provide clear floor area on the pull side of the door that is at least 5

                                  4                 ft. (60 in.) deep by the clear width of the door.

                                  5          d.     Adjust and maintain door so that it takes at least 5 seconds for the

                                  6                 door to close (from an open position of 90 degrees to 3 in. from the

                                  7                 closed position).

                                  8          e.     Adjust and maintain door pressure so that no more than 5 lbs. of

                                  9                 maximum pressure is needed to operate it.

                                  10         f.     Provide smooth uninterrupted surface at bottom 10 in. of door.

                                  11   7.    Interior Path

                                  12         a.     Provide at least 5 ft. diameter or T-shaped turn space at each aisle
Northern District of California
 United States District Court




                                  13                intersection.

                                  14         b.     Provide an interior access route 36 in. wide connecting accessible

                                  15                entrances with each interior accessible element and space.

                                  16   8.    Interior Cashier Counter

                                  17         a.     Modify the cashier’s counter so that it is on an accessible route from

                                  18                the customer entry/exit door.

                                  19   9.    Interior Accessible Route

                                  20         a.     Adjust reach ranges for mounted objects so that they are within

                                  21                reach range.

                                  22   10.   Customer Restroom

                                  23         a.     Provide sign directing users to an accessible customer restroom.

                                  24         b.     Adjust and maintain door pressure so that it can be opened with

                                  25                5 lbs. of pressure or less.

                                  26         c.     Provide at least a 12 in. wide x 48 in. deep clear floor area beyond

                                  27                the latch on the push side of the door.

                                  28         d.     Provide narrowest clear width of the doorway opening that is at least
                                                                              3
                                  1                          32 in. when a single leaf of the door is open to a 90 degree position.

                                  2                 e.       Reposition side grab bar so its far edge is at minimum 54 in. from the

                                  3                          rear wall.

                                  4                 f.       Reposition the toilet paper dispenser so that it is at a minimum of

                                  5                          19 in. from the floor to the centerline of the dispenser and within

                                  6                          12 in. from front edge of toilet and 36 in. maximum from back wall.

                                  7                 g.       Install a rear grab bar so that it extends 12 in. minimum on one side

                                  8                          and 24 in. minimum on the other side of the centerline of the water

                                  9                          closet.

                                  10                h.       Install a side grab bar so that its far edge extends 24 in. minimum in

                                  11                         front of the water closet.

                                  12                i.       Install a rear grab bar that is at least 36 in. long.
Northern District of California
 United States District Court




                                  13                j.       Provide a minimum of 28 in. wide clear floor space at the water

                                  14                         closet adjacent to another fixture.

                                  15                k.       Adjust the centerline of the toilet so that it is 18 in. from the side wall.

                                  16                l.       Adjust top of the lavatory so that it is not more than 34 in. above the

                                  17                floor.

                                  18                m.       Reposition the bottom reflecting edge of the mirror so that it is at or

                                  19                         below a height of 40 in.

                                  20                n.       Reposition the soap dispenser control so that it is at or below a

                                  21                         height of 40 in.

                                  22         The court shall retain jurisdiction to enforce this order until November 30, 2020.

                                  23         IT IS SO ORDERED.

                                  24   Dated: March 24, 2020

                                  25                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  26                                                  United States District Judge
                                  27

                                  28
                                                                                        4
